Title: From Thomas Jefferson to Walter Boyd, 5 November 1793
From: Jefferson, Thomas
To: Boyd, Walter



Dear Sir
Philadelphia Nov. 5. 1793.

The bearer hereof, Mr. Lear, proposing to establish himself in commerce in the new city of Washington, he now sets out to visit such parts of Europe as he supposes may furnish him either articles or connections in the mercantile line useful for his position. He is well known as late Secretary to President Washington, and I can assure you that he is a person of great understanding, discretion, activity and of the most perfect integrity. Having for him a very high esteem, which an acquaintance of considerable intimacy has proved him to merit, I take the liberty of asking for him your kind attentions and services, and particularly your introduction of him to any persons in such branches of commerce or manufactures as may suit his object.—Should your views of goodness be extended to the family of your late brother near Bladensburgh, Mr. Lear’s position within half a dozen miles of them will render him a very convenient channel of transmission, and I pledge myself to you that there is not a man on earth who will deal out any kindnesses you may meditate for them with more discretion and true paternal good faith than him. I beg leave to assure you of the continual esteem & attachment of Dear Sir Your most obedt. & most humble servt

Th: Jefferson

